﻿My delegation joins others in warmly
congratulating Ambassador Razali Ismail on his election to
the presidency of the fifty-first session of the General
Assembly. His election is indeed, and in fact, a tribute
both to him and to his great country, Malaysia. I would
assure him of my delegation’s full cooperation during his
tenure of office.
It also gives me great pleasure to extend the
profound gratitude of my delegation to the outgoing
President of the historic fiftieth session of the General
Assembly, Mr. Diogo Freitas do Amaral of Portugal, who
presided over the session with such great skill, dexterity
and expertise.
Lasting peace and security on our planet are the very
cornerstones of progress and prosperity in our nation
States. They are the cornerstones of accelerated
development, to which we all, developing and least
developed countries, aspire.
Mankind has fervently sought to live in peace and
security throughout the ages, but lasting peace and
security in our world have been very elusive, particularly
during this century. In the early part of this century, we
became embroiled in the First World War. We all thought
that that was the war to end all wars, and then came the
Second World War, two decades later. It was the worst
destructive war of our times, and it left many challenges
to peace and security in its wake.
The end of the war saw our world bipolarized and
busy with the pursuit of spheres of influence by the two
super-Powers, which culminated in a new era, the cold-
war era. Prospects for peace and security in our world
faded as the super-Powers and other major Powers began
a race for the production and stockpiling of new weapons
of war and mass destruction.
The world entered a new phase, the nuclear age,
when several Powers began to develop, test and produce
nuclear weapons. The testing of those weapons to make
them even more powerful took place in many parts of the
world, including my country’s own region in the South
Pacific. In such a milieu, peace and security became a
constant prayer but a distant hope, as many of us in the
non-nuclear world were filled with foreboding that our
world was on the brink of nuclear extinction.
In such a horrific scenario, common sense began to
prevail, and that common sense, buoyed by the initiatives
of this important Organization, the United Nations, led to
the conclusion of several important but limited treaties
and to the Conference on Disarmament. Those initiatives
12


were ultimately crowned with success when, on 10
September 1996, in an extended fiftieth session of the
United Nations General Assembly, the vast majority of the
world’s nations adopted the text of a Comprehensive
Nuclear-Test-Ban Treaty, the CTBT.
In the context of the South Pacific region, with the
adoption of the CTBT, the signature by the United States
of America, the United Kingdom and France of the
Protocols to the South Pacific Nuclear-Free-Zone Treaty —
the Treaty of Rarotonga — and the ratification by France
of the Protocols, my country and the countries of the region
can breathe a sigh of relief at the cessation of the assault on
our environment. Now our Governments can focus on the
economic and social utilization of our natural resources to
improve and increase the standard of living of our peoples
without having to worry as much as we have in the past
about the effects nuclear testing was having on the health
of our people and the environment of the region. To further
enhance this positive and welcome development, we urge
the United States and the United Kingdom to ratify the
Protocols to the South Pacific Nuclear-Free-Zone Treaty.
My country hails the adoption of the CTBT as one of
the greatest achievements of the international community
this century. It represents an imposing foundation for the
establishment of lasting peace and security in our world.
The CTBT may not be the paragon of virtue most of
us probably expected it to be. It is, nevertheless, a bold and
constructive initiative that is meaningful and at the same
time a reassurance of our survival of the nuclear menace.
All of us must take the responsibility of assuring the
success of the Treaty. My country calls on all nations of the
world, in the interest of lasting peace and security on our
planet and in the interest of all mankind, to sign and ratify
the CTBT. Fiji signed the CTBT the day it was opened for
signature. My Government has already decided to ratify it.
In the final analysis, we do not see the adoption of the
CTBT as the final nail in the coffin of nuclear weapons. To
achieve our ultimate and pre-eminent aim and our desire for
lasting peace and security in our world, my country would
like to see the CTBT as merely the first step towards an
end to the production of all nuclear weapons, an end to the
stockpiling of all nuclear weapons, the ultimate destruction
of all nuclear weapons, the establishment of a nuclear-
weapon-free world and general disarmament as a whole.
Today, while we rejoice with a degree of relief at the
adoption and signing of the CTBT, it is at the same time
also incumbent upon us not to relax our vigilance with
regard to the moves and proposals in certain quarters to
import and dump nuclear waste and other forms of
hazardous waste in our region. I refer specifically to
reported plans afoot by certain unscrupulous nuclear-
waste dealers to use the Palmyra Islands and certain other
sites in the Pacific as permanent disposal facilities for
nuclear waste.
My country wishes to make it clear to all concerned
that we in the Pacific region will not sit idly by and allow
any further reckless and mindless destruction of our
environment and detriment to the health of our people
through any form of nuclear contamination.
The stark reality of international affairs in our world
today is that total nuclear disarmament and general
disarmament, or even accelerated movement towards
those goals, will not end tensions and conflicts and threats
to peace. Even when weapons were made of stone,
tensions, threats to peace and conflicts existed. And when
we look at the events that are happening at present in a
number of countries around us, my country recognizes,
and I am sure we all do, that we must create in our
international life a system of preventive diplomacy that
can respond promptly, positively, peacefully and
effectively to potential conflicts and threats of genocide,
and de-escalate internal tensions and threats to internal
and regional peace. My country wishes to recall its
recommendation to the fiftieth session of the General
Assembly that earnest and urgent action should be taken
to set up a special United Nations department or unit to
pursue preventive diplomacy in conflict prevention and
conflict resolution. The department, in collaboration with
competent countries and authorities, should have the
capacity to receive, collate, analyse and interpret
intelligence information and reports with a view to early
detection of potential conflicts and early reaction to
contain, minimize and resolve such conflicts in
collaboration with relevant Member States. We should
take every step within our power to prevent fires rather
than having to put them out, to save lives rather than
having to condemn the loss of lives.
Accordingly, my country welcomes the offer made
by Norway in the General Assembly to establish a fund
for preventive action at the United Nations and that
country’s pledge to provide some financial contribution to
the fund annually.
In our efforts to promote, establish and maintain
peace and security in our world, it is incumbent upon us
13


to recognize and realize that security has several
dimensions, not the least of which is economic security.
Sluggish economic development and limited
development growth have affected developing countries and
in particular, small island States, threatening national
regional stability in one way or another. My country
therefore calls on the international community, first, to
increase official development assistance and to improve the
quality of such assistance to developing countries; secondly,
to cooperate in the creation of a more equitable
international economic environment and thereby help to
promote sustained economic growth and sustainable
development, and at the same time, help to eradicate
poverty; thirdly, to dismantle trade barriers and restrictions
to market access; fourthly, to improve the access of
developing countries to capital from international financial
institutions and commercial sources; and lastly, to facilitate
and assist the flow of investment capital and appropriate
technologies to developing countries.
We have noted with concern that donor countries have
failed to comply with the internationally agreed targets of
official development assistance and commitments for new
and additional resources. There is urgent need for a
substantial expansion of official development assistance and
for qualitative improvements in official development
assistance by donor countries through a reduced cost of
repayment. In fact, my country has noted with deep regret
that while some developed countries have been making
efforts to meet the official development assistance level,
such assistance from some rich countries has been declining
noticeably, and the decline has been taking place in the
post-cold-war era, when it was to be expected that such
countries were in a better position to increase the flow of
official development assistance as a result of greater
stability in the world and reduced tensions between former
antagonists. In fact, in the case of a few traditional donors,
aid has almost completely dried up. In some cases, aid is
being systematically reduced. It appears that our region is
no longer a strategic area for competition by the former
cold-war antagonists to gain our favour.
My country is concerned to see the recent trend in
some countries to seek to impose alien norms on countries
with a unique, traditional and customary nature of society,
especially indigenous societies. On the other hand, with
respect to Japan and some South-East Asian countries such
as Malaysia, development assistance is provided with no
intention of interfering in their internal affairs.
International cooperation for development lies at the
very heart of improving the living conditions of the great
majority of people in our world who live in developing
and least developed countries. My country fully supports
an Agenda for Development, which is aimed at restoring
the imperative of development as a central concern. Such
an agenda should contain specific, concrete and pragmatic
proposals that could be translated into action programmes
and implemented on the basis of global priorities.
The Agreement amending the fourth Lomé
Convention between the countries of Africa, the
Caribbean and the Pacific and the European Community,
signed in Mauritius on 4 November 1995, includes a
Second Financial Protocol that ensures that the European
Development Fund will be available for development
projects in African, Caribbean and Pacific countries up to
the end of February 2000. This commitment by the
European Union is a direct endorsement of a multilateral
accord and a North-South development instrument that
has worked and that has been widely acclaimed
throughout the world. Many critics are predicting the end
of Lomé by the year 2000. However, within the
Community itself, and within the 70 African, Caribbean
and Pacific States, the idea of a successor agreement to
Lomé IV is a fait accompli. That in itself is a firm and
unambiguous recognition of the dire need for such an
instrument beyond the year 2000.
It is therefore our — and indeed everyone’s —
responsibility to protect and defend the principles and
philosophy behind an accord such as the Lomé
Convention. Those who are carried along by the
liberalization of the so-called winds of change that are
sweeping through the continents must realize that parts of
our international community will still require preferential
arrangements in the interest of economic and political
parity and of equity, peace and stability in the world.
It is sad to note that the developed countries have so
far failed to fulfil their commitments to provide new and
additional financial resources and technology transfer to
the developing countries on favourable terms. The
implementation of such commitments is most necessary
for international economic cooperation, as is meaningful
and effective follow-up to major conferences.
My country calls for the prompt and full
implementation of the commitments and recommendations
of the United Nations Conference on Environment and
Development (UNCED), which are more relevant today
than ever before. We believe that under UNCED
14


developing countries should have the right to benefit fully
from the utilization of their natural resources if they are to
achieve sustained economic growth and maintain
sustainable development.
We wish to highlight the continuing urgent need to
promote and facilitate industrialization as an instrument to
facilitate rapid economic and social development in
developing countries, which will contribute to the
elimination of poverty and the generation of productive
employment. The strengthening of the industrial bases of
developing and least developed countries should become an
international imperative.
My country calls on the international community to
ensure an open, rule-based, equitable, secure, non-
discriminatory, transparent and predictable multilateral
trading system with the aim of achieving the complete
integration of the developing countries into the world
economy and the new international trading system.
We call upon Member States to implement fully the
commitments agreed to in the Final Act adopted by the
World Trade Conference, which confers special and
differential treatment on developing countries. We believe
that the carefully balanced package of rights and obligations
with respect to the World Trade Organization should be
carefully preserved and that the essential priority should be
the implementation and fulfilment of such rights and
obligations and the adoption of measures to mitigate
adverse consequences on the developing countries.
The present unfair trading system is stagnating the
economies of small island States when the international
community is committed to protecting them. Fiji has
deregulated its economy and its trade system, but we are
deterred in our efforts to gain access to the markets of
some developed countries, which still retain regulatory
barriers of one kind or other.
My country therefore warmly welcomes the statement
by the British Foreign Minister in this Assembly that the
developed world must demolish the barriers it still
maintains against imports from the developing world and
the concomitant commitment to bring a vision of global
free trade to reality by the year 2020.
It is sad to note that the debt crisis persists as one of
the main constraints to development in developing
countries. We wish to stress the urgent need for the
international community, particularly donor countries and
international financial institutions, to adopt an effective,
comprehensive and equitable development-oriented and
durable solution to the debt problem of developing
countries.
My country strongly supports the World Food
Summit to be held at Rome next month. It is the first
time that world leaders will meet to debate and renew a
commitment to eradicate hunger and malnutrition and to
address the issues of food security for all peoples through
the adoption of policies and actions at the national,
subregional, regional and international levels.
As we pursue initiatives on several fronts to promote
and facilitate lasting peace and security in our world, we
have to be mindful of areas of tension that exist
concurrently.
The Washington Middle East peace summit has
come and gone, but at least it succeeded in bringing
together the leader of Israel and the Palestinian leader in
dialogue and discussion. We urge the parties to pursue in
a meaningful way the initiative set in motion by the
Washington summit. We also urge continued restraint by
all. Killing and lamentations may have become an
established way of life in the region, but peace and
peaceful coexistence are the only civilized way towards
progress and prosperity for all. We call upon the parties
to undertake genuine and constructive action to negotiate,
achieve and maintain a just and lasting peace in the
Middle East.
The Dayton accords succeeded in bringing a halt to
armed hostilities in war-torn Bosnia. General elections
have been held, but the situation remains fragile and the
conclusion is inescapable that the international
peacekeeping presence in Bosnia should remain for some
time to come to consolidate the gains that have been
achieved so far.
Recent events in Cyprus have reminded us that the
tense situation in that country persists, and my country
continues to urge all parties to accelerate the pace of the
negotiations in the interest of finding a constructive, just
and lasting solution as early as possible.
Recent events in the Straits of Taiwan have
highlighted the tension that exists in that region of the
world, a region which is otherwise currently witnessing a
most dynamic economic growth. Both the People’s
Republic of China and Taiwan, which are also active
participants in post-forum dialogue with the island
countries of the South Pacific Forum, contribute
15


significantly to the development of the South Pacific region.
My country welcomes the spirit of cooperation between
Taiwan and the People’s Republic of China and encourages
the continuation of such dialogue and cooperation.
The genocide in Rwanda and Burundi imposes an
obligation on our community of nations to pursue every
possible initiative to prevent tragedies of such magnitude
and to avoid a recurrence whenever and wherever they
occur, and not on a selective basis or to serve the self-
interest of one or another major Power. The conclusion is
inescapable that such problems should not be left entirely
to regional organizations to resolve, since they may have
neither the capacity nor the resources to deal effectively
with the situation.
My county condemns international terrorism and will
fully support all international efforts and measures to
eliminate international terrorism. We will also support
initiatives to negotiate an international agreement to ban the
use, stockpiling, production and transfer of anti-personnel
mines.
We fully support international efforts in crime
prevention and criminal justice and are fully appreciative of
the preparatory work being done on the establishment of an
international criminal court.
My country would like to reemphasize its strong view
that the question of the protection and security of small
States should remain a central concern of the United
Nations. For as long as drug traffickers, international arms
dealers, money launderers and international white-collar
criminals continue their criminal activities, and as long as
mercenaries and terrorists exist, small States will remain
vulnerable to acts of aggression from without as well as
from within. Small States especially look to the provisions
of the United Nations Charter for the respect and
preservation of their sovereignty.
My country continues to urge all parties to the United
Nations Framework Convention on Climate Change to
move speedily towards the conclusion of an effective
protocol that would ultimately bring about improvements in
the global climate system. My country is one of the many
that is vulnerable to rising sea levels, hurricanes and other
phenomena associated with disastrous climate changes. Our
physical survival could be affected if immediate action is
not taken to address the problem of climate changes in our
world. The meeting of the South Pacific Forum held in the
Marshall Islands from 3 to 5 September this year
highlighted the Forum’s concern that climate change has
become a crucial issue within the region. It called — and
we share that call — for urgent action, particularly in
view of the second assessment report of the
Intergovernmental Panel on Climate Change, which stated
that the balance of scientific evidence suggested a
discernible human influence on the global climate. The
Forum welcomed the outcome of the second session of
the Conference of the Parties to the Framework
Convention on Climate Change and called for acceleration
of negotiations on the text of a legally binding protocol or
another legal instrument to be completed in time for
adoption at the third session of the Conference of Parties
in order to achieve significant progress towards the goal
of lower greenhouse-gas emissions.
The South Pacific Forum also called upon all
countries to support the activities of the Ad Hoc Group
on the Berlin Mandate and reaffirmed its support for the
inclusion of the draft protocol presented by the Alliance
of Small Island States for consideration in the negotiating
process.
My country warmly welcomes the recent
establishment of the International Seabed Authority and
the election of the judges of the International Tribunal for
the Law of the Sea. These new developments, together
with the successful completion last year of the United
Nations Conference on Straddling Fish Stocks and Highly
Migratory Fish Stocks, will maintain the momentum in
the implementation of the Law of the Sea Convention. In
particular, we support the promotion of the regime for the
sustainable utilization of the living resources of the sea.
It is our sincere hope that the International Seabed
Authority will administer the resources of the sea for the
benefit of mankind. My country calls on the international
community and the United Nations, in accordance with
the decision of the General Assembly taken in July 1994
to provide adequate funding and adequate technical
support to the International Seabed Authority so that it
can competently discharge in a most effective and
efficient manner the responsibilities we gave it under the
Convention. My delegation is pleased to be a sponsor of
a draft resolution seeking the granting of observer status
in the United Nations for the International Seabed
Authority.
The United Nations has done a remarkable and
excellent job in carrying out its mandates during the 51
years of its existence. It has played a significant,
discernible and indispensable role in human affairs, from
the peaceful resolution of conflicts and peacekeeping to
16


economic development and social progress, from food and
agriculture to employment and labour standards, from
helping the children of our world to fostering human rights
and justice. The international community is deeply indebted
to the United Nations, which should continue to be a forum
for multilateral cooperation and not an instrument that
major Powers may use to serve their own national self-
interests. My country acknowledges with profound gratitude
the assistance and cooperation it has been receiving from
the United Nations in its national and regional development
efforts. Fiji continues to pledge its commitment to the
United Nations and to what it stands for.
It is appropriate to observe, however, that in order to
respond to the many demands of this complex world in
which we all live, the United Nations has had to expand.
Over a period of years, it has become very heavy, thereby
greatly increasing the cost of its operation. The unhealthy
state of United Nations finances does not derive, however,
solely from the Organization’s enhanced and expanding
structure. It has also been exacerbated by the non-payment
of dues and assessments. We call on all Member States that
have not paid their dues or assessments and are in arrears
to pay them promptly, fully and without conditions.
My country appreciates the steps taken this year by the
United Nations administration to improve management, to
make services more efficient and more effective and to cut
costs. Notwithstanding the action that has been taken, my
country believes that more can and should be done to make
the Organization leaner and more streamlined and at the
same time to reduce costs further. The various organs,
agencies and departments of the United Nations need to be
rationalized in line with the modalities of today’s world,
and structural changes and more personnel reforms must be
instituted to make it more responsive to the constant
demands of a continuously changing international
community.
My country believes that the scale of assessments for
the apportionment of expenses should be reassessed to
make it more equitable and less burdensome for small
island States.
My country believes that the time has come for the
reform of the Security Council. We submit, as we did last
year, that the organs of the United Nations should reflect
changes in the global political landscape as well as the
principles of geographic representation and equity. The
Security Council should, in our view, be enlarged to
accommodate the existing global political landscape.
Since peace and security underpin the very
foundation of this Organization, my country fully supports
the international peacekeeping missions of the United
Nations. We are committed to the maintenance of
international peace and security and, despite the fact that
we are a small, developing island State with a small
population, we have actively participated in the vast
majority of United Nations peacekeeping missions. Fijian
soldiers are serving in the Middle East with both the
United Nations Interim Force in Lebanon and the
Multinational Force and Observers, as well as in Iraq and
Kuwait. They have served in Afghanistan, Somalia and in
Rwanda. Our policemen, too, have served in Angola,
Cambodia, Namibia and Iraq, and are currently serving in
Eastern Slavonia and in Croatia. Several of our men have
lost their lives in the service of the international
community and in the pursuit of peace and security in our
world.
Peacekeeping is the responsibility of all Member
States, whether they contribute troops and personnel or
not. We therefore urge all countries concerned to expedite
the settlement of the assessments for peacekeeping due to
the United Nations. And in turn, we urge the United
Nations expeditiously and fully to settle the amounts or
arrears outstanding to Member countries for their
participation in peacekeeping operations.
As I stated previously, international security has
many dimensions. The security of the world’s indigenous
peoples is one such dimension. The history of the world’s
indigenous peoples is replete with wholesale slaughter,
genocide and, in some cases, total annihilation during the
era of exploration, discovery and colonization.
The Prime Minister of Fiji, the Honourable Sitiveni
Rabuka, told the United Nations last year that it:
“must guarantee that external values and forces do
not continue to coerce political concessions,
economic reforms and social changes not desired by
indigenous peoples themselves”. (Official Records of
the General Assembly, Fiftieth Session, Plenary
Meetings, 40th meeting, p. 49)
At the opening of the regional workshop on the draft
United Nations declaration on the rights of indigenous
peoples held in Fiji last month, the Prime Minister of Fiji
declared that:
17


“In our Pacific home, we have been sole proprietors
in most places for no less than three thousand years;
in most other places, for much longer.”
Our Prime Minister stated that it must be legally
accepted that:
“We are the first settlers, first dwellers or proprietors
of our land. Secondly, we are a collective group that
was imposed upon by uninvited external forces who
disrupted the normal march of our history. As victims
of what continues to be described as imperialism and
colonialism, we cannot, in our quest for freedom,
allow the vestiges of foreign domination to encroach
upon us, either through internal machinations or
external collusion.”
The Fiji workshop agreed in principle that, wherever
possible, efforts to strengthen the text of the current draft
declaration should be encouraged. The unanimous view of
the workshop was that efforts by States to undermine the
existing language of the draft should be actively resisted by
indigenous peoples. The workshop further resolved that
Pacific indigenous peoples should seek to promote greater
support for the draft declaration within the United Nations
system so that the overall objective of achieving an
effective and meaningful declaration on indigenous peoples
is reached.
My country, which has had a multiracial population
for the last 150 years, warmly welcomes the observance of
the International Decade of the World’s Indigenous People.
We strongly urge, during the International Decade, the
adoption of the declaration on the rights of indigenous
peoples. My country believes that the declaration should not
be the alpha and the omega of indigenous rights, but should
be merely a first step towards the negotiation, under the
auspices of the United Nations, of a comprehensive legal
convention on the rights of indigenous peoples.
Tension and fears among the indigenous people in Fiji
led to the military overthrow of the Government in 1987
and the promulgation of a new Constitution in 1990 by an
interim Government. That Constitution provided indigenous
Fijians majority representation in Parliament. That
Constitution was reviewed by a three-member commission
headed by Sir Paul Reeves of New Zealand. After over 12
months of review, the commission recently submitted its
report and recommendations to the Government. The
Government has duly submitted the report to Parliament
and a Select Committee, comprising representatives of all
the political parties in Parliament, has been appointed to
consider the Commission’s report and recommendations.
Lasting peace and security in our world has been an
illusion for the greater part of this century. With the new
global changes, with our recent adoption of the CTBT,
with rising optimism regarding the Conference on
Disarmament, with what can be perceived as a genuine
desire for peace, and with more meaningful international
collaboration in the areas of economic cooperation and
development, there is some hope for achieving lasting
peace and security in our world.






